ORDER

PER CURIAM.
Eddie Williams appeals from his conviction of two counts of second degree assault in violation of § 565.060, RSMo 1994, and two counts of armed criminal action in violation of § 571.015, RSMo 1994. Defendant also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing.
The judgments of the trial court and motion court are affirmed. Rule 84.16(b) and 30.25(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holdings.